        4:09-cr-40070-JBM-JAG # 22            Page 1 of 2                                          E-FILED
                                                                     Wednesday, 17 June, 2020 02:55:00 PM
                                                                             Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
                               v.                     )      COURT NO. 09-40070-001
                                                      )
MARCUS S. CHRISTENSEN,                                )
                                                      )
                       Defendant.                     )

                       SATISFACTION OF CRIMINAL JUDGMENT

       The Monetary Judgment in the above-entitled case has been paid in full as shown in

Court financial records, therefore the Clerk of the United States District Court for the Central

District of Illinois is authorized and empowered to satisfy and cancel the Judgment of record

regarding monetary penalties with the exception of any asset forfeiture judgments which may

have been imposed.

                                              Respectfully submitted,

                                              JOHN C. MILHISER
                                              UNITED STATES ATTORNEY



                                              s/Richard Kim__________________
                                              Richard Kim, IL Bar No. 6226879
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              318 S. 6th Street
                                              Springfield, Illinois 62701
                                              Tel: 217-492-4450
                                              E-Mail: richard.kim@usdoj.gov
       4:09-cr-40070-JBM-JAG # 22          Page 2 of 2



                               CERTIFICATE OF SERVICE

       The following person was served with a copy of the foregoing electronically or by

mailing a copy to:



                             Marcus S.Christensen
                             1701 12th Street
                             Moline, IL 61265


Date: June 17, 2020


                                           s/Richard Kim__________________
                                           Richard Kim, IL Bar No. 6226879
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           318 S. 6th Street
                                           Springfield, Illinois 62701
                                           Tel: 217-492-4450
                                           E-Mail: richard.kim@usdoj.gov
